        CASE 0:20-cv-00439-NEB-BRT Doc. 48 Filed 01/19/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


  Terrence T. Williams,                                     Civ. No. 20-0439 (NEB/BRT)

                       Plaintiff,

  v.

  Brian Howard; Dave Adams; Macey                                ORDER
  Tezmer; Durand Ackman; Mark
  Anderson; Travis Pries; Madyson Erdelac;
  John Mancilman; Sam Reps; Katlin Bain;
  Brook Heim; Lind Pantzki; and Randi,
  Martha, Jenn, Ashley, Amanda, Jamie,
  and Jenn, last names known,

                       Defendants.


Terrence T. Williams, pro se Plaintiff.

Gregory J. Griffiths, Esq., Dunlap & Seeger, counsel for Brian Howard, Dave Adams,
Macey Tezmer, Durand Ackman, Mark Anderson, Travis Pries, Madyson Erdelac, Sam
Reps, Katlin Bain, and Brook Heim.

Anthony J. Novak, Esq., and Bradley R. Prowant, Esq., Larson King LLP, counsel for
Linda Pantzki.


BECKY R. THORSON, United States Magistrate Judge.

       Plaintiff Terrence T. Williams, an inmate in the custody of the Minnesota

Department of Corrections, bring claims for alleged violations of his constitutional rights

under 42 U.S.C. § 1983. (Doc. No. 8.) This matter is before the Court on Defendants

Brian Howard, Dave Adams, Macey Tezmer, Durand Ackman, Mark Anderson, Travis

Pries, Madyson Erdelac, Sam Reps, Katlin Bain, and Brook Heim’s (“Olmstead County
         CASE 0:20-cv-00439-NEB-BRT Doc. 48 Filed 01/19/21 Page 2 of 7




Defendants”) non-dispositive Motion for More Definite Statement. (Doc. No. 20.) For the

reasons that follow, the Olmstead County Defendants’ Motion for More Definite

Statement is denied.

I.     Background

       Plaintiff Terrence T. Williams filed this action on February 3, 2020. (Doc. No. 1.)

On February 18, 2020, Plaintiff moved for leave to file an amended complaint. (Doc. No.

5.) On February 27, 2020, the Court denied that motion as moot, observing that because

the amended complaint was filed prior to service being completed, it automatically

became the operative pleading with no further order of the Court required. (Doc. No. 7.)

The Court directed the Clerk of Court to refile the document labeled as Plaintiff’s

proposed amended complaint (Doc. No. 5-1) as Plaintiff’s Amended Complaint in this

matter (see Doc. No. 8, Am. Compl.). The Amended Complaint is now the operative

pleading in this matter.

       On June 1, 2020, the Olmstead County Defendants filed a Motion for More

Definite Statement. (Doc. No. 20.) On August 17, 2020, Plaintiff filed a Response that in

relevant part opposed the Motion for More Definite Statement. 1 (Doc. No. 41, Resp.) For

the reasons that follow, the Olmstead County Defendants’ Motion for More Definite

Statement is denied.




1
      A portion of Plaintiff’s Response was also concerned with opposing Defendant
Linda Pantzki’s Motion to Dismiss, also filed on June 1, 2020. (See Doc. No. 26.)
                                             2
         CASE 0:20-cv-00439-NEB-BRT Doc. 48 Filed 01/19/21 Page 3 of 7




II.    Analysis

       The Olmstead County Defendants move the Court for an order directing Plaintiff

to provide a more definite statement of his claims, arguing that they “cannot ascertain

what federal rights (if any) Williams believes were violated by each defendant.” (Doc.

No. 21, Mem. of Law in Supp. of Mot. for a More Definite Statement (“Mem. in Supp.”)

1.) Plaintiff opposes the motion. (See Resp.)

       Under Federal Rule of Civil Procedure 12(e), “[a] party may move for a more

definite statement of a pleading to which a responsive pleading is allowed but which is so

vague or ambiguous that the party cannot reasonably prepare a response.” “The motion

must be made before filing a responsive pleading and must point out the defects

complained of and the details desired.” Id. “Because of the liberal notice-pleading

standard governing federal pleadings ‘and the availability of extensive discovery, Rule

12(e) motions are disfavored.’” Jackson v. Minnesota Dep’t of Human Servs., No. 20-

CV-749 (ECT/TNL), 2020 WL 4572066, at *2 (D. Minn. Aug. 7, 2020) (citing Ransom

v. VFS, Inc., 918 F. Supp. 2d 888, 901 (D. Minn. 2013)). “Rule 12(e) provides a remedy

for unintelligible pleadings; it is not intended to correct a claimed lack of detail.”

Radisson Hotels Int’l, Inc. v. Westin Hotel Co., 931 F. Supp. 638, 644 (D. Minn. 1996)

(citation omitted). “When examining whether a more definite statement is required under

Rule 12(e), the only question is whether it is possible to frame a response to the

pleading.” Lyon Fin. Servs., Inc. v. MBS Mgmt. Servs., Inc., No. 06–4562, 2007 WL

2893612, at *9 (D. Minn. Sept. 27, 2007). A Rule 12(e) motion is properly granted

“where the allegations are so vague or unintelligible that no reasonable response can be

                                                3
         CASE 0:20-cv-00439-NEB-BRT Doc. 48 Filed 01/19/21 Page 4 of 7




expected.” Id. Whether to grant a motion for a more definite statement lays within the

discretion of the Court. See Burgie v. Hannah, 407 F. App’x 84, 85 (8th Cir. 2011)

(finding district court did not abuse its discretion in denying motion for more definite

statement).

       Here, the Olmstead County Defendants argue that Plaintiff’s “scattershot, run-on

narrative does not provide the notice” that Fed. R. Civ. P. 8 requires, and thereby

frustrates their ability to answer. (Mem. in Supp. 4.) The Olmstead County Defendants

therefore request that Plaintiff be ordered to file an amended complaint describing with

specificity how each individual named therein is personally involved, including dates,

places, and the specific wrongful acts or omissions by each Defendant. (Id. at 6.) They

further request he be required to use separately lettered paragraphs beginning with the

letter “A.” (Id.) Plaintiff responds that he does not understand the meaning of this motion,

because he “thoroughly and sufficiently elaborated technic[al] points and specifics in

regard to [his] claim.” (Resp. 2.)

       It bears emphasizing that pro se pleadings “must be liberally construed, and pro se

litigants are held to a lesser pleading standard than other parties.” Topchian v. JPMorgan

Chase Bank, N.A., 760 F.3d 843, 849 (8th Cir. 2014). Where “the essence of an allegation

is discernible, even though it is not pleaded with legal nicety, then the district court

should construe the complaint in a way that permits the layperson’s claim to be

considered within the proper legal framework.” Stone v. Harry, 364 F.3d 912, 915 (8th

Cir. 2004). The Court has reviewed Plaintiff’s Amended Complaint and while long and



                                              4
         CASE 0:20-cv-00439-NEB-BRT Doc. 48 Filed 01/19/21 Page 5 of 7




sometime difficult to follow, it contains a variety of discernable allegations directed at the

Olmstead County Defendants. For example:

          • Defendants Pries and Erdelac sexually harassed Plaintiff (Am. Compl. 10,
            12); 2

          • Defendants Pries and Erdelac targeted Plaintiff with frivolous disciplinary
            reports that resulted in Plaintiff serving an unjustified sentence in
            segregation (id. at 10–12);

          • Defendants Pries, Erdelac, Bain, and Heim mishandled and contaminated
            Plaintiff’s food (id. at 12, 20);

          • When Plaintiff grieved his allegedly improper placement in segregation,
            those grievances were denied by Defendants Howard, Ackman, Adams, and
            Tezmer (id. at 12);

          • Defendants Pries, Erdelac, Ackman, Howard, Tezmer, Adams, and
            Anderson ignored Plaintiff’s complaints and grievances concerning
            allegedly inhumane and cruel living conditions in segregated confinement
            and Plaintiff’s medical needs (id. at 12–13, 16, 20);

          • Defendants Heim and Bain wrote false reports against and disciplined
            Plaintiff for practicing his religion (id. at 20, 23–24); and

          • Defendant Ackman restricted Plaintiff’s access to legal resources in order
            to deny him access to the courts (id. at 18–19).

       Though not pleaded with legal nicety, the Plaintiff’s allegations in his Amended

Complaint can be construed to assert claims for unconstitutional conditions of

confinement and deliberate indifference to Plaintiff’s medical needs under the Eighth

Amendment, violation of Plaintiff’s First Amendment free-exercise rights, and denial of




2
      Plaintiff did not use numbered paragraphs in his Amended Complaint;
accordingly, all citations to those documents are to page numbers.

                                              5
         CASE 0:20-cv-00439-NEB-BRT Doc. 48 Filed 01/19/21 Page 6 of 7




Plaintiff’s right of access to the courts. 3 To the extent Plaintiff intended to plead

otherwise, he may file a motion for leave to file a second amended complaint. See

Niekamp v. Missouri, No. 20-4075-CV-C-WJE, 2020 WL 5350293, at *4 (W.D. Mo.

Sept. 4, 2020) (construing pro se plaintiff’s complaint, and denying motion for more

definite statement).

       In sum, while Plaintiff’s Amended Complaint is not a model of clarity, the Court

finds that it is not so excessively vague and ambiguous as to render it unintelligible and

Defendants are on notice of the nature of Plaintiff’s claims. 4 For these reasons, the



3
      Plaintiff also alleges that he seeks actual and punitive damages in the amount of
$3,000,000, as well as injunctive relief. (Am. Compl. 25.)
4
        The only case cited by Defendants that concerned a district court’s analysis of the
intelligibility of a complaint, Tanksley v. Sacramento Cty. Jail, No. 2:18-CV-3158-EFB
P, 2020 WL 589200, at *1 (E.D. Cal. Feb. 6, 2020), is distinguishable for two reasons.
First, Tanksley concerns a motion to dismiss, not a motion for more definite statement.
Second, the Tanksley court cited the plaintiff’s failure to append extra pages in order to
clearly articulate his claims as one reason for granting the motion to dismiss. Id., at *1.
The result was that the plaintiff in Tanksley instead condensed his handwriting to “fit into
the small space offered by the Complaint form,” rendering it “illegible.” Id. Here,
however, Plaintiff did no such thing; instead, he appended additional pages of
handwritten, legible text. (See generally Am. Compl.)

       The Olmstead County Defendants also cite Doe v. Cassel, 403 F.3d 986 (8th Cir.
2005). But that case involved the Eighth Circuit’s review of a district court’s dismissal of
a complaint because the plaintiff had failed to comply with the district court’s order that
she delineate the defendants and identify their respective acts or omissions. Id. at 989 –
90. Here, however, as explained above, Plaintiff has already made specific allegations
against identifiable Defendants. The remaining cases cited by the Olmstead County
Defendants stand for the unremarkable proposition that pro se plaintiffs must comply as
best they can with applicable rules. But because those opinions do not concern Rule 12(e)
motions for a more definite statement and do not address the intelligibility of pleadings,
the Court does not find them instructive in this case.

                                               6
        CASE 0:20-cv-00439-NEB-BRT Doc. 48 Filed 01/19/21 Page 7 of 7




Olmstead County Defendants’ Motion for a More Definite Statement is denied. 5

                                         ORDER

       Based on the files, records, and proceedings herein, IT IS HEREBY ORDERED

that the Olmstead County Defendants’ Motion for More Definite Statement (Doc. No. 20)

is DENIED.

.



Dated: January 19, 2021                       s/ Becky R. Thorson
                                              BECKY R. THORSON
                                              United States Magistrate Judge




5
     The Court takes no position on any further potential challenges to the Amended
Complaint in its current form or on the merits of any factual or legal allegations therein.
                                             7
